11 CARAWAY, j.,
dissenting.
I respectfully dissent.
Summarily concluding that “the insuring clause specifically covers the loss,” the majority’s analysis proceeds to focus on the policy exclusion for “water damage” without thoroughly having ever examined the language of the insuring clause. The policy’s coverage for discharge of water “from within a plumbing system”' is defined and limited simultaneously in the insuring clause under Coverage B of the policy. There is insured coverage for discharges of water “from within the plumbing ... system” from events such as broken pipes or plugged toilets. Yet the insuring clause also makes clear that water discharged from “within the plumbing system” that enters the system “from outside” “through sewers or drains” is not a peril covered under the policy.